Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2- 5, 10- 13, 23- 28, & 30- 33 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison W. Dietrich (Reg. No. 79,014) on 03/12/2021. Here, the underline emphasis indicates insertion by the Examiner; the square bracket or strikethrough emphasis indicates deletion by the Examiner. The claims 2, 4- 5, 8, 10- 12, 18, 26- 29 of this application have been amended as follows: 

2.	(Currently Amended) A method of monitoring and controlling a state associated with a premises, the method comprising:
presenting a first user interface that includes:
selectable efficiency options, and
cost benefit information associated with efficiency relative to comfort for each of the selectable efficiency options; 
presenting a second user interface that includes selectable schedule types;

accessing preference data, the preference data including a selected efficiency option provided as user input to the first user interface, a selected schedule type provided as user input to the second user interface, and a selected radial distance for triggering the change of state provided as user input to the third user interface;
accessing schedule settings provided in a format defined by the selected schedule type;
presenting a fourth user interface that includes editable occupancies of each of multiple individually managed occupancy zones, the occupancies indicating whether each of the occupancy zones is expected to be occupied or unoccupied during each of multiple time periods defined by the schedule settings;
accessing occupancy data including an edited occupancy of an occupancy zone provided as user input to the fourth user interface and a corresponding time period 
accessing location data related to a client device of the user; and
based on a determination that the location data related to the client device is within the selected radial distance, facilitating, by a system comprising a processor, the 

4.	(Currently Amended) The method of claim 2, wherein accessing the preference data provided as user input comprises accessing preference data as an indication of general preferences without reference to specific temperature values.

5.	(Currently Amended) The method of claim 2, wherein the facilitating the change to the state associated with the premises comprises interpreting the accessed preference data in a context of local weather, a thermal model of premises, current energy prices, and peak pricing or variable pricing indices.

8.	(Currently Cancelled-by the Examiner) 

10.	(Currently Amended) The method of claim 2, wherein the facilitating the change to the state associated with the premises comprises facilitating a change to at least one of a heating, ventilation and air conditioning (HVAC) device, a lighting control device, an irrigation control device, or a water temperature control device.

11.	(Currently Amended) The method of claim 2, wherein the facilitating the change to the state associated with the premises comprises determining threshold data based on the accessed preference data, the accessed schedule settings, and the accessed 

12.	(Currently Amended) A premises monitor and control device that monitors and controls a state associated with a premises, comprising:
	at least one hardware processor; and
	at least one computer-readable storage medium configured to store instructions that, when executed by the at least one hardware processor, causes the premises monitor and control device to perform operations comprising:
presenting a first user interface that includes:
selectable efficiency options, and
cost benefit information associated with efficiency relative to comfort for each of the selectable efficiency options; 
presenting a second user interface that includes selectable schedule types;
presenting a third user interface that includes a selectable radial distance of a user from the premises for triggering a change of the state associated with the premises; 
accessing preference data, the preference data including a selected efficiency option provided as user input to the first user interface, a selected schedule type provided as user input to the second user interface, and a selected radial distance for triggering the change of state provided as user input to the third user interface;
accessing schedule settings provided in a format defined by the selected schedule type;
presenting a fourth user interface that includes editable occupancies of each of multiple individually managed occupancy zones, the occupancies indicating whether each of the occupancy zones is expected to be occupied or unoccupied during each of multiple time periods defined by the schedule settings;
accessing occupancy data including an edited occupancy of an occupancy zone provided as user input to the fourth user interface and a corresponding time period 
accessing location data related to a client device of the user; and
based on a determination that the location data related to the client device is within the selected radial distance, facilitating, by a system comprising a processor, the change to the state associated with the premises based on the accessed preference data, the accessed schedule settings, and the accessed occupancy data.

18.	(Currently Cancelled- by the Examiner) 

26.	(Currently Amended) The premises monitor and control device of claim 12, wherein presenting the first user interface that includes cost benefit information associated with efficiency relative to comfort for each of the selectable efficiency options comprises presenting a percentage of how much more or less each of the selectable efficiency options would cost relative to the currently selected option.

27.	(Currently Amended) The premises monitor and control device of claim 12, wherein presenting the first user interface that includes cost benefit information associated with efficiency relative to comfort for each of the selectable efficiency options comprises presenting an indication of the currently selected option, presenting cost information that indicates how much more or less each of the selectable efficiency options would cost relative to the currently selected option, and presenting comfort information for each of the selectable efficiency options.

29.	(Currently Cancelled –by the Examiner) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115